UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA, )
)
)
v. ) Criminal No. 09-cr-132 (ESH)

)

MARK GIBBGNS, ) F l |_ E D
)

Defendant. § JUN 2 2 2009

NANCY MAYEF; WH!TT|NGTON, CLERK
 U.S. D|STR|CT COURT

In a hearing before Magistrate Judge Facciola on June 10, 2009, defendant Mark Gibbons
entered a plea of guilty. On that date, the magistrate judge issued a Report and Recommendation
advising the Court to accept defendant’s plea. The Court has received no objection to the Report
and Recommendation. See Local Crim. R. 57. l 9(b) ("Any party may file written objections to
the magistrate judge’s proposed findings and recommendations . . . within ten days after being
served with a copy thereof."). Accordingly, the Court hereby adopts the recommendation of the

magistrate judge and accepts defendant’s guilty plea.

£/o,s a //a@g

ELLEN SEGAL HUVELLE
United States District Judge

SO ORDERED.

Date: June 22, 2009